DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a rinse containing device arranged to store at least a rinse water and at least a detergent.”  Claim 1 also recites “first, the rinse water”, “secondly, the rinse water”, and “finally, the rinse water.”  It is unclear which water is being discussed with respect to the first, second, and final rinse. Is it the same rinse water or is it a different rinse water due to the phrase “at least a rinse water”?  The “at least” implies multiple rinse waters, but the use of “the rinse water” repeatedly seems to refer to the same rinse water.  Appropriate clarification is required.
Claim 1 recites the limitation “the rinse water and the detergent” in lines 15-16 and 24, “the rinse water” in lines 19-20, 21, and 27, and “the water” in line 26.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites “further comprising a heating unit controlled by the module to heat up and melt frozen residues of the ice cream or yogurt in the freezing cylinder which are then drained out through the dispensing device.”  Claim 1 recites “control module adapted to control…the thermal exchange arrangement connected to the freezing cylinder is operated as a heating unit to melt and drain one or more residues in the freezing cylinder.”  Claim 2 essentially uses the same language as claim 1 regarding a heating unit controlled by the module to heat up and melt frozen residues of the ice cream or yogurt in the freezing cylinder which are then drained out.  Due to the overlap in language, it is unclear if the heating unit of claim 2 is an additional heating unit or is further clarifying that the heating unit in claim 1 dispenses the melted residues through the dispensing device.  Appropriate clarification is required. 
Claim 3 recites the limitation “the detergent and rinse water” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 7-10 recite the limitation “the rinse water and the detergent” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “the control panel” in line 4 of part (c).  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “the pump” in line 2 of part (f).  There is insufficient antecedent basis for this limitation in the claim.
Claims 19-20 recite the limitation “the detergents” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 4-6 and 12-18 are rejected under 35 U.S.C. 112(b) for being dependent upon a rejected claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,033,043. Although the claims at issue are not identical, they are not patentably distinct from each other because, for example, claim 1 of the conflicting patent substantially recites claim 11 of the instant application.  Similarly, claim 2 of the conflicting patent substantially recites claim 12 of the instant application.  Similarly, claim 3 of the conflicting patent substantially recites claim 13 of the instant application.  Similarly, claim 4 of the conflicting patent substantially recites claim 14 of the instant application.  Similarly, claim 5 of the conflicting patent substantially recites claim 15 of the instant application.  Similarly, claim 6 of the conflicting patent substantially recites claim 16 of the instant application.  Similarly, claim 7 of the conflicting patent substantially recites claim 17 of the instant application.  Similarly, claim 8 of the conflicting patent substantially recites claim 18 of the instant application.  

Allowable Subject Matter
Claims 1-20 would be allowable upon overcoming the rejections under 35 U.S.C. 112(b) and upon filing and acceptance of a terminal disclaimer overcoming the double patenting rejection. 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of record is Cocchi et al. (U.S. PGPub 2006/0243310), Aoki et al. (U.S. Patent 4,860,550), and Frank et al. (U.S. PGPub 2002/0043071).
Cocchi teaches all of the limitations of claim 1 except for a rinse containing device arranged to store at least a rinse water and at least a detergent; a thermal exchange device that operates both as a refrigerator and as a heating unit such that the thermal exchange arrangement connected to the freezing cylinder is operated as a heating unit to melt and drain one or more residues in the freezing cylinder; firstly, the rinse water is passing through the pipeline and the freezing cylinder while operating the thermal exchange arrangement to heat the rinse water feeding through the pipeline and the freezing cylinder to melt and absorb the residues in the pipeline and the freezing and 25drain the residues absorbed by the rinse water from the pipeline and the freezing cylinder, and secondly, the rinse water and the detergent are passing through the pipeline and the freezing cylinder to clean and wash the pipeline and the freezing cylinder while the thermal exchange arrangement is operated to heat the water feeding through the freezing cylinder, and finally, the rinse water is fed through the pipeline and the freezing cylinder in order to remove and drain out any remaining detergent residue in the pipeline and the freezing cylinder.
Cocchi teaches all of the limitations of claim 11 except for a rinse containing device arranged to store at least a rinse water and at least a detergent; a thermal exchange device that operates both as a refrigerator and as a heating unit; step (d); step (e); step (f) of passing water and detergent from their respective tanks and continuously operating the thermal exchange device as a heating unit to heat the water; and step (g).
Aoki teaches an automatic method of cleaning a machine for making a soft-serve product that heats the freezing cylinder by activating a heating unit in order to thaw frozen material in the cylinder so that it can be removed from the cylinder and pipeline through the dispensing device prior to cleaning and rinsing.  Aoki teaches that the heating unit operates both as a refrigerator for the freezing cylinder and as a heating unit used to thaw the frozen material for removal.  Aoki also teaches it is known to perform a rinse following a cleaning step which will wash out any remaining detergent and further clean and wash the pipeline and the freezing cylinder.  Aoki does not teach a water tank and a detergent tank; and passing rinse water through the pipeline and freezing cylinder while operating the thermal exchange arrangement to heat the rinse water feeding through the pipeline and the freezing cylinder to melt and absorb the residues in the pipeline and the freezing and 25drain the residues absorbed by the rinse water from the pipeline and the freezing cylinder (equates to step (e) in claim 11).
Frank teaches an automatic cleaning process for a frozen beverage machine that utilizes separate tanks [reads on “individual containers” with individual valves for supplying the detergent, the water, and the raw material in order to provide an improved sanitation process by draining the raw materials from the freezing cylinder; and using the control module to open the respective valves to pump the detergent from the detergent tank and to pump the water from the water tank in order to mix the detergent and water to clean and wash out residues of the freezing cylinder.  Frank does not teach passing rinse water through the pipeline and freezing cylinder while operating the thermal exchange arrangement to heat the rinse water feeding through the pipeline and the freezing cylinder to melt and absorb the residues in the pipeline and the freezing and 25drain the residues absorbed by the rinse water from the pipeline and the freezing cylinder (equates to step (e) in claim 11of cleaning with water following draining of the raw materials from the freezing cylinder).
Thus, the art of record fails to teach or suggest an ice cream or yogurt machine with a control module and a method of cleaning and washing an ice cream or yogurt machine where a thermal exchange device connected to the freezing cylinder is operated to melt and drain the freezing cylinder contents; followed by a water rinse step to remove residues from the freezing cylinder and pipeline while operating the thermal exchange device as a heating unit; followed by a water/detergent step to clean the pipeline and cylinder while operating the thermal exchange device as a heating unit; and then feeding water to the pipeline and cylinder in order to remove any remaining detergent residue as in the context of claims 1 and 11. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE R BLAN whose telephone number is (571)270-1838. The examiner can normally be reached M-F 7 AM-3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICOLE BLAN/Primary Examiner, Art Unit 1759